

EXHIBIT 10.1


Commercial Paper Dealer Agreement
4(a)(2) Program






Between:






CROWN CASTLE INTERNATIONAL CORP., as Issuer and






[●], as Dealer






Concerning Notes to be issued pursuant to a Commercial Paper Issuing and Paying
Agent Agreement dated as of [●] between the Issuer and [●], as Issuing and
Paying Agent






Dated as of [●]







--------------------------------------------------------------------------------

Commercial Paper Dealer Agreement
4(a)(2) Program


This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes issued
pursuant to the Issuing and Paying Agent Agreement referenced on the title page
hereto (the “Notes”) through the Dealer.


Certain terms used in this Agreement are defined in Section 6 hereof.


The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.



1.
Offers, Sales and Resales of Notes.


1.1
While (i) the Issuer has and shall have no obligation to sell the Notes to the
Dealer or to permit the Dealer to arrange any sale of the Notes for the account
of the Issuer, and (ii) the Dealer has and shall have no obligation to purchase
the Notes from the Issuer or to arrange any sale of the Notes for the account of
the Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.





1.2
So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith.  In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with Persons other than broker-dealers as
specifically permitted in this Section 1.2.





1.3
The Notes shall be in a minimum denomination of $250,000 and integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest bearing,
or will be sold at such discount from their face amounts, as shall be agreed
upon by the Dealer and the Issuer, shall have a maturity not exceeding 397 days
from the date of issuance and may have such terms as are specified in Exhibit C
hereto, the Private Placement Memorandum or a pricing supplement, or as
otherwise agreed upon by the applicable purchaser and the Issuer.  The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”





1.4
The authentication and issuance of, and payment for, the Notes shall be effected
in accordance with the Issuing and Paying Agent Agreement, and the Notes shall
be either individual physical certificates or book-entry notes evidenced by one
or more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms annexed to
the Issuing and Paying Agent Agreement.





2

--------------------------------------------------------------------------------







1.5
If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or interest rate index and margin
(in the case of interest-bearing Notes) or discount thereof (in the case of
Notes issued on a discount basis), and appropriate compensation for the Dealer’s
services hereunder) pursuant to this Agreement, the Issuer shall cause such Note
to be issued and delivered in accordance with the terms of the Issuing and
Paying Agent Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer.  Except as otherwise agreed, in the event that
the Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.  If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.





1.6
The Dealer and the Issuer hereby establish and agree to observe the following
procedures in connection with offers, sales and subsequent resales or other
transfers of the Notes:





(a)
Offers and sales of the Notes by or through the Dealer shall be made only to:
(i) investors reasonably believed by the Dealer to be Qualified Institutional
Buyers or Institutional Accredited Investors and (ii) non-bank fiduciaries or
agents that will be purchasing Notes for one or more accounts, each of which is
reasonably believed by the Dealer to be a Qualified Institutional Buyer or an
Institutional Accredited Investor.





(b)
Resales and other transfers of the Notes by the holders thereof shall be made
only in accordance with the restrictions in the legend described in clause (e)
of this Section 1.6 below.





(c)
No general solicitation or general advertising shall be used in connection with
the offering of the Notes.  Without limiting the generality of the foregoing,
without the prior written approval of the Dealer, the Issuer shall not issue any
press release, make any other statement to any member of the press making
reference to the Notes, the offer or sale of the Notes or this Agreement or
place or publish any “tombstone” or other advertisement relating to the Notes or
the offer or sale thereof.  To the extent permitted by applicable securities
laws, the Issuer shall (i) omit the name of the Dealer from any publicly
available filing by the Issuer that makes reference to the Notes, the offer or
sale of the Notes or this Agreement, (ii) not include a copy of this Agreement
in any such filing or as an exhibit thereto (except a form of this Agreement
that omits the name of the Dealer and any other information herein that is
customarily omitted from such a form that is publicly filed), and (iii) redact
the Dealer’s name and any contact or other information that could identify the
Dealer from any agreement or other information included in such filing. For the
avoidance of doubt, the Issuer shall not post the Private Placement Memorandum
on a website without the consent of the Dealer and each other dealer or
placement agent, if any, for the Notes.





3

--------------------------------------------------------------------------------






(d)
No sale of Notes to any one purchaser shall be for less than $250,000 principal
or face amount, and no Note shall be issued in a smaller principal or face
amount.  If the purchaser is a non-bank fiduciary acting on behalf of others,
each Person for whom such purchaser is acting must purchase at least $250,000
principal or face amount of Notes.





(e)
Offers and sales of the Notes shall be subject to the restrictions described in
the legend appearing on Exhibit A hereto.  A legend substantially to the effect
of such Exhibit A shall appear as part of the Private Placement Memorandum used
in connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.





(f)
The Dealer shall furnish or make available or shall have furnished or made
available to each purchaser of Notes for which it has acted as the Dealer a copy
of the then-current Private Placement Memorandum unless such purchaser has
previously received or had made available to it a copy of the Private Placement
Memorandum as then in effect.  The Private Placement Memorandum shall expressly
state that any Person to whom Notes are offered shall have an opportunity to ask
questions of, and receive information from, the Issuer and the Dealer and shall
provide the names, addresses and telephone numbers of the Persons from whom
information regarding the Issuer may be obtained.





(g)
The Issuer agrees, for the benefit of the Dealer and each of the holders and
prospective purchasers from time to time of the Notes, that, if at any time the
Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).





(h)
In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.





(i)
The Issuer represents that it is not currently issuing commercial paper in the
United States market in reliance upon the exemption provided by Section 3(a)(3)
of the Securities Act.  The Issuer agrees that, if it shall issue commercial
paper after the date hereof in reliance upon such exemption, (a) the proceeds
from the sale of the Notes will be segregated from the proceeds of the sale of
any such commercial paper by being placed in a separate account; (b) the Issuer
will institute appropriate corporate procedures to ensure that the offers and
sales of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption
are not integrated with offerings and sales of Notes hereunder; and (c) the
Issuer will comply with each of the requirements of Section 3(a)(3) of the
Securities Act in selling commercial paper or other short-term debt securities
other than the Notes in the United States.





4

--------------------------------------------------------------------------------






1.7
The Issuer hereby represents and warrants to the Dealer, in connection with
offers, sales and resales of Notes, as follows:





(a)
The Issuer hereby confirms to the Dealer that within the preceding six months
neither the Issuer nor any Person other than the Dealer or the other dealers
referred to in Section 1.2 hereof acting on behalf of the Issuer has offered or
sold any Notes, or any substantially similar security of the Issuer (including,
without limitation, medium-term notes issued by the Issuer), to, or solicited
offers to buy any such security from, any Person other than the Dealer or the
other dealers referred to in Section 1.2 hereof.  The Issuer also agrees that,
as long as the Notes are being offered for sale by the Dealer and the other
dealers referred to in Section 1.2 hereof as contemplated hereby and until at
least six months after the offer of Notes hereunder has been terminated, neither
the Issuer nor any Person other than the Dealer or the other dealers referred to
in Section 1.2 hereof (except as contemplated by Section 1.2 hereof) will offer
the Notes or any substantially similar security of the Issuer for sale to, or
solicit offers to buy any such security from, any Person other than the Dealer
or the other dealers referred to in Section 1.2 hereof, it being understood that
such agreement is made with a view to bringing the offer and sale of the Notes
within the exemption provided by Section 4(a)(2) of the Securities Act and shall
survive any termination of this Agreement.  The Issuer hereby represents and
warrants that it has not taken or omitted to take, and will not take or omit to
take, any action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.





(b)
The Issuer represents and agrees that the proceeds of the sale of the Notes are
not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System.  In the
event that the Issuer determines to use such proceeds for the purpose of buying,
carrying or trading securities, whether in connection with an acquisition of
another company or otherwise, the Issuer shall give the Dealer at least five
business days’ prior written notice to that effect.  The Issuer shall also give
the Dealer prompt notice of the actual date that it commences to purchase
securities with the proceeds of the Notes.  Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.






2.
Representations and Warranties of the Issuer.

The Issuer represents and warrants that:




2.1
The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agent Agreement.





5

--------------------------------------------------------------------------------







2.2
This Agreement and the Issuing and Paying Agent Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).





2.3
The Notes have been duly authorized, and when issued and delivered as provided
in the Issuing and Paying Agent Agreement, will be duly and validly issued and
delivered and will constitute legal, valid and binding obligations of the Issuer
enforceable against the Issuer in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).





2.4
The offer and sale of the Notes in the manner contemplated hereby do not require
registration of the Notes under the Securities Act, pursuant to the exemption
from registration contained in Section 4(a)(2) thereof, and no indenture in
respect of the Notes is required to be qualified under the Trust Indenture Act
of 1939, as amended.





2.5
The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.





2.6
No consent or action of, or filing or registration with, any Governmental
Authority, including the SEC, is required to authorize, or is otherwise required
in connection with the execution, delivery or performance of, this Agreement,
the Notes or the Issuing and Paying Agent Agreement, except such as have been
obtained or made and are in full force and effect or as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Notes.





2.7
Neither the execution and delivery of this Agreement and the Issuing and Paying
Agent Agreement, nor the issuance of the Notes in accordance with the Issuing
and Paying Agent Agreement, nor the fulfillment of or compliance with the terms
and provisions hereof or thereof by the Issuer, will (i) result in the creation
or imposition of any mortgage, lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Issuer, or (ii) violate
or result in a breach or a default under any of the terms of the Issuer’s
charter documents or by-laws, any contract or instrument to which the Issuer is
a party or by which it or its property is bound, or any law or regulation, or
any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default could reasonably be expected to have a
material adverse effect on the condition (financial or otherwise) or operations
of the Issuer and its subsidiaries, taken as a whole, or the ability of the
Issuer to perform its obligations under this Agreement, the Notes or the Issuing
and Paying Agent Agreement.





2.8
Except as disclosed in any periodic or current report of the Issuer filed under
the EDGAR system of the SEC, there are no actions, suits, proceedings or (to the
knowledge of the Issuer) investigations at law or in equity or by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Issuer, threatened against or affecting the Issuer or any subsidiary or any
business, property or rights of any such Person that, if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a
material adverse effect on the condition (financial or otherwise) or operations
of the Issuer and its subsidiaries, taken as a whole, or the ability of the
Issuer to perform its obligations under this Agreement, the Notes or the Issuing
and Paying Agent Agreement.





6

--------------------------------------------------------------------------------







2.9
The Issuer is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.





2.10
Neither the Private Placement Memorandum (excluding Dealer Information) nor the
Company Information contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.





2.11
Neither the Issuer nor any of its subsidiaries, and, to the knowledge of the
Issuer, none of their respective directors, officers, employees, agents,
affiliates or other Persons acting on behalf of the Issuer or any of its
subsidiaries, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) taken any action, directly or indirectly, that would result in a violation
by such Persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; (iii) violated or is in violation of any
provision of the FCPA, or any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, or committed an offence under the Bribery Act 2010 of the
United Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or provided an unlawful benefit, including, without limitation,
any rebate, payoff, influence payment, kickback or other unlawful payment or
benefit. The Issuer and its subsidiaries have instituted, maintain and enforce,
and reasonably expect to continue to maintain and enforce, policies and
procedures designed to ensure compliance with applicable anti-bribery and
anti-corruption laws.





2.12
The operations of the Issuer and its subsidiaries are and have been conducted at
all times in material compliance with all applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended by Title III of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (USA PATRIOT Act), and the applicable money laundering
statutes of all jurisdictions where the Issuer or any of its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Issuer, threatened.





7

--------------------------------------------------------------------------------







2.13
Neither the Issuer nor any of its subsidiaries, and, to the knowledge of the
Issuer, none of their respective directors, officers, employees, agents,
affiliates or other Persons acting on behalf of the Issuer or any of its
subsidiaries, is currently the subject or the target of any sanctions
administered or enforced by the U.S. government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury, the
Bureau of Industry and Security of the U.S. Department of Commerce and the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, the United Kingdom (including Her
Majesty’s Treasury), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Issuer or any of its subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria
(each, a “Sanctioned Country”); and the Issuer will not directly or indirectly
use the proceeds of the offering of the Securities hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person or entity (i) to fund or facilitate any
activities of or conduct business with any Person that, at the time of such
funding or facilitation, is the subject or target of Sanctions or (ii) to fund
or facilitate any activities of or conduct business in any Sanctioned Country.





2.14
Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date, when issued and delivered as
provided in the Issuing and Paying Agent Agreement, have been duly and validly
issued and constitute legal, valid and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (iii) in the case of an issuance of Notes,
since the date of the most recent Private Placement Memorandum, no development
or event has occurred that has had, or could reasonably be expected to have, a
material adverse effect on the condition (financial or otherwise) or operations
of the Issuer and its subsidiaries, taken as a whole, which has not been
disclosed to the Dealer in writing in accordance with Section 3.2, and (iv) the
Issuer is not in default of any of its obligations hereunder, under the Notes or
the Issuing and Paying Agent Agreement.






3.
Covenants and Agreements of the Issuer.

The Issuer covenants and agrees that:




3.1
The Issuer will give the Dealer prompt notice (but in any event prior to any
subsequent issuance of Notes hereunder) of any amendment to, modification of or
waiver with respect to, the Notes or the Issuing and Paying Agent Agreement,
including a complete copy of any such amendment, modification or waiver.





8

--------------------------------------------------------------------------------







3.2
The Issuer shall, whenever there shall occur any change in the condition
(financial or otherwise) or operations of the Issuer and its subsidiaries, taken
as a whole, or any development or occurrence in relation to the Issuer that
would be materially adverse to holders of the Notes or potential holders of the
Notes (including any downgrading or receipt of any notice of intended or
potential downgrading or any review for potential change in the rating accorded
any of the Issuer’s securities by any nationally recognized statistical rating
organization which has published a rating of the Notes), promptly, and in any
event prior to any subsequent issuance of Notes hereunder, notify the Dealer (by
telephone, confirmed in writing) of such change, development or occurrence.





3.3
The Issuer shall from time to time furnish to the Dealer such information as the
Dealer may reasonably request, including, without limitation, any press releases
or material provided by the Issuer to any national securities exchange or rating
agency, regarding (i) the Issuer’s operations and financial condition, (ii) the
due authorization and execution of the Notes and (iii) the Issuer’s ability to
pay the Notes as they mature; provided that the public filing of information
with the EDGAR system of the SEC shall be deemed to satisfy the requirements of
this Section 3.3 with respect to such publicly filed information.





3.4
The Issuer will take all such action as the Dealer may reasonably request to
ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.





3.5
The Issuer will not be in default of any of its obligations under the Notes,
hereunder or under the Issuing and Paying Agent Agreement, at any time that any
of the Notes are outstanding.





3.6
The Issuer shall not issue Notes hereunder until the Dealer shall have received
(a) an opinion of counsel to the Issuer, addressed to the Dealer, reasonably
satisfactory in form and substance to the Dealer, (b) a copy of the executed
Issuing and Paying Agent Agreement as then in effect, (c) a copy of resolutions
adopted by the Board of Directors of the Issuer, reasonably satisfactory in form
and substance to the Dealer and certified by the Secretary or similar officer of
the Issuer, authorizing execution and delivery by the Issuer of this Agreement,
the Issuing and Paying Agent Agreement and the Notes and consummation by the
Issuer of the transactions contemplated hereby and thereby, (d) a certificate of
the secretary, assistant secretary or other designated officer of the Issuer
certifying as to (i) the Issuer’s organizational documents, and attaching true,
correct and complete copies thereof, (ii) the Issuer’s representations and
warranties being true and correct in all material respects, and (iii) the
incumbency of the officers of the Issuer authorized to execute and deliver this
Agreement, the Issuing and Paying Agent Agreement and the Notes, and take other
action on behalf of the Issuer in connection with the transactions contemplated
thereby, (e) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Issuing and Paying Agent and DTC
and of the executed master note, (f) prior to the issuance of any Notes in
physical form, a copy of such form (unless attached to this Agreement or the
Issuing and Paying Agent Agreement), (g) confirmation of the then current rating
assigned to the Notes by each nationally recognized statistical rating
organization then rating the Notes, and (g) such other certificates, opinions,
letters and documents as the Dealer shall have reasonably requested.





9

--------------------------------------------------------------------------------







3.7
The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable and
documented out-of-pocket expenses related to this Agreement, including expenses
incurred in connection with its preparation and negotiation, and the
transactions contemplated hereby (including, but not limited to, the printing
and distribution of the Private Placement Memorandum), and, if applicable, for
the reasonable and documented fees and out-of-pocket expenses of the Dealer’s
counsel.





3.8
The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer or sale of the Notes.





3.9
Without limiting any obligation of the Issuer pursuant to this Agreement to
provide the Dealer with credit and financial information, the Issuer hereby
acknowledges and agrees that the Dealer may share the Company Information and
any other information or matters relating to the Issuer or the transactions
contemplated hereby with affiliates of the Dealer, and that such affiliates may
likewise share information relating to the Issuer or such transactions with the
Dealer.






4.
Disclosure.


4.1
The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer.  The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.





4.2
The Issuer agrees to promptly furnish the Dealer the Company Information as it
becomes available; provided that the public filing of any such information with
the EDGAR system of the SEC shall be deemed to satisfy the requirements of this
Section 4.2 with respect to such publicly-filed information.





4.3
(a)  The Issuer further agrees to notify the Dealer promptly upon the occurrence
of any event relating to or affecting the Issuer that would cause the Company
Information then in existence to include an untrue statement of a material fact
or to omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.







(b)    In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and (i) the Issuer is selling Notes in accordance with Section 1,
(ii) the Dealer notifies the Issuer that it then has Notes it is holding in
inventory, or (iii) any Notes are otherwise outstanding, the Issuer agrees
promptly to supplement or amend the Private Placement Memorandum so that the
Private Placement Memorandum, as amended or supplemented, shall not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, and the Issuer shall make such supplement
or amendment available to the Dealer.







(c)    In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) (A) the Issuer is not selling Notes in accordance with
Section 1, (B) the Dealer does not notify the Issuer that it is then holding
Notes in inventory, and (C) no Notes are otherwise outstanding, and (iii) the
Issuer chooses not to promptly amend or supplement the Private Placement
Memorandum in the manner described in clause (b) above, then all solicitations
and sales of Notes shall be suspended until such time as the Issuer has so
amended or supplemented the Private Placement Memorandum, and made such
amendment or supplement available to the Dealer.





10

--------------------------------------------------------------------------------



5.    Indemnification and Contribution.


5.1
The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Indemnitees”)
against any and all liabilities, penalties, suits, causes of action, losses,
damages, claims, costs and expenses (including, without limitation, fees and
disbursements of a single external counsel (in addition to one local counsel in
the jurisdiction in which any Claim (as defined below) is brought)) or judgments
of whatever kind or nature (each a “Claim”), imposed upon, incurred by or
asserted against the Indemnitees arising out of or based upon (i) any allegation
that the Private Placement Memorandum, the Company Information or any
information provided by the Issuer to the Dealer in connection with the Notes or
the Private Placement Memorandum included (as of any relevant time) or includes
an untrue statement of a material fact or omitted (as of any relevant time) or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or
(ii) the breach by the Issuer of any agreement, covenant or representation made
in or pursuant to this Agreement.  This indemnification shall not apply to the
extent that (x) the Claim arises out of or is based upon Dealer Information or
(y) with respect to clause (ii) above only, the Claim shall have been finally
determined by a court of competent jurisdiction to have resulted from gross
negligence or willful misconduct by the Dealer.





5.2
Provisions relating to claims made for indemnification under this Section 5 are
set forth on Exhibit B to this Agreement.





5.3
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer.  The respective economic interests shall be calculated by reference
to the aggregate proceeds to the Issuer of the Notes issued hereunder and the
aggregate commissions and fees earned by the Dealer hereunder.  If the
allocation by respective economic interests provided by the preceding two
sentences above is not permitted by applicable law, then the Issuer’s
contribution shall be in such proportion as is appropriate to reflect not only
the respective economic interests referred to above but also the relative fault
of the Issuer and the Dealer with respect to statements or omissions which
results in such loss, claim, damage liability or expense, or action in respect
thereof.  The relative fault of the Issuer and the Dealer shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer or by the Dealer and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statements or omission.  Notwithstanding anything to the contrary
set forth above, the contribution by the Issuer in any case shall be in an
amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates.





11

--------------------------------------------------------------------------------



6.    Definitions.


6.1
“Anti-Money Laundering Laws” shall have the meaning set forth in Section 2.12
hereof.





6.2
“BHC Act Affiliate” shall have the meaning assigned to the term “affiliate” in,
and shall be interpreted in accordance with, 12 U.S.C. § 1841(k).





6.3
“Claim” shall have the meaning set forth in Section 5.1 hereof.





6.4
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item
(i) above, (iii) the Issuer’s and its affiliates’ other publicly available
recent reports, including, but not limited to, any publicly available filings or
reports provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved by the Issuer for dissemination to investors or potential
investors in the Notes. For the avoidance of doubt, the Company Information
shall not include any Dealer Information.





6.5
“Covered Entity” shall mean any of the following:





(a)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);





(b)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or





(c)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).





6.6
“Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i) hereof.





6.7
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.





6.8
“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.





6.9
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.





6.10
“FCPA” shall have the meaning set forth in Section 2.11 hereof.





6.11
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.





12

--------------------------------------------------------------------------------







6.12
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether State or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies exercising such powers or
functions, such as the European Union or the European Central Bank).





6.13
“Indemnitee” shall have the meaning set forth in Section 5.1 hereof.





6.14
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in
Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.





6.15
“Issuing and Paying Agent Agreement” shall mean the issuing and paying agent
agreement described on the cover page of this Agreement, or any replacement
thereof designated in accordance with Section 7.9 hereof, as such agreement may
be amended or supplemented from time to time.





6.16
“Issuing and Paying Agent” shall mean the party designated as such on the cover
page of this Agreement, or any successor thereto or replacement thereof
designated in accordance with Section 7.9 hereof, as issuing and paying agent
under the Issuing and Paying Agent Agreement.





6.17
“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than (a) a
bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a savings and
loan association, as defined in Section 3(a)(5)(A) of the Securities Act.





6.18
“Outstanding Notes” shall have the meaning set forth in Section 7.9(ii) hereof.





6.19
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.





6.20
“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).





6.21
“Qualified Institutional Buyer” shall have the meaning assigned to that term in
Rule 144A under the Securities Act.





6.22
“Replacement” shall have the meaning set forth in Section 7.9(i) hereof.





6.23
“Replacement Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i) hereof.





13

--------------------------------------------------------------------------------







6.24
“Replacement Issuing and Paying Agent Agreement” shall have the meaning set
forth in Section 7.9(i) hereof.





6.25
“Rule 144A” shall mean Rule 144A under the Securities Act.





6.26
“Sanctioned Country” shall have the meaning set forth in Section 2.13 hereof.





6.27
“Sanctions” shall have the meaning set forth in Section 2.13 hereof.





6.28
“SEC” shall mean the U.S. Securities and Exchange Commission.





6.29
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.





6.30
“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
business entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity value or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held or
(b) that is, as of such date, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.





6.31
“U.S. Special Resolution Regime” shall mean each of, (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder, and (ii) Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.



7.    General




7.1
Unless otherwise expressly provided herein, all notices under this Agreement to
parties hereto shall be in writing and shall be effective when received at the
address of the respective party set forth in the Addendum to this Agreement.





7.2
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws provisions.





7.3
(a) Each party hereto agrees that any suit, action or proceeding brought by one
party against the other party in connection with or arising out of this
Agreement or the Notes or the offer and sale of the Notes shall be brought
solely in the United States federal courts located in the Borough of Manhattan
or the courts of the State of New York located in the Borough of Manhattan. 
EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.






(b) Each party hereto hereby irrevocably accepts and submits to the
non-exclusive jurisdiction of each of the courts referenced in Section 7.3(a) in
personam, generally and unconditionally, for itself and in respect of its
properties, assets and revenues, with respect to any suit, action or proceeding
in connection with or arising out of this Agreement or the Notes or the offer
and sale of the Notes.





14

--------------------------------------------------------------------------------







7.4
This Agreement may be terminated, at any time, by the Issuer, upon one business
day’s prior notice to such effect to the Dealer, or by the Dealer upon one
business day’s prior notice to such effect to the Issuer.  Any such termination,
however, shall not affect the obligations of the Issuer under Sections 3.7, 5
and 7.3 hereof or the respective representations, warranties, agreements,
covenants, rights or responsibilities of the parties made or arising prior to
the termination of this Agreement.





7.5
This Agreement is not assignable by either party hereto without the written
consent of the other party; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer;
provided, further, that the provisions of this Agreement shall apply with equal
force and effect to any such affiliate.  Any purported assignment made in
contravention of the immediately preceding sentence shall be null and void and
of no effect whatsoever.





7.6
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.





7.7
Except as provided in Section 5 with respect to non-party Indemnitees, this
Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other Person
whatsoever, provided, however, that Section 7.3(b) is hereby specifically and
exclusively acknowledged to also be for the benefit of the holders from time to
time of the Notes, as third party beneficiaries.





7.8
The Issuer acknowledges and agrees that (i) purchases and sales, or placements,
of the Notes pursuant to this Agreement, including the determination of any
prices for the Notes and Dealer compensation, are arm’s-length commercial
transactions between the Issuer and the Dealer, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer or any of its affiliates, (iii) the Dealer has not
assumed an advisory or fiduciary responsibility in favor of the Issuer or any of
its affiliates with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Dealer has advised or is currently
advising the Issuer or any of its affiliates on other matters) or any other
obligation to the Issuer or any of its affiliates except the obligations
expressly set forth in this Agreement, (iv) the Issuer is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement, (v) the Dealer and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Issuer and that the Dealer has no
obligation to disclose any of those interests by virtue of any advisory or
fiduciary relationship, (vi) the Dealer has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby,
and (vii) the Issuer has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Issuer agrees that it will not claim that the
Dealer has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Issuer in connection with such transactions or
the process leading thereto.  Any review by the Dealer of the Issuer, the
transactions contemplated hereby or other matters relating to such transactions
shall be performed solely for the benefit of the Dealer and shall not be on
behalf of the Issuer.  This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Issuer and the Dealer with
respect to the subject matter hereof. The Issuer hereby waives and releases, to
the fullest extent permitted by law, any claims the Issuer may have against the
Dealer with respect to any breach or alleged breach of fiduciary duty arising
out of this Agreement.





7.9
(i) The parties hereto agree that the Issuer may, in accordance with the terms
of this Section 7.9, from time to time replace the party which is then acting as
Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with another
party (such other party, the “Replacement Issuing and Paying Agent”), and enter
into an agreement with the Replacement Issuing and Paying Agent covering the
provision of issuing and paying agency functions in respect of the Notes by the
Replacement Issuing and Paying Agent (the “Replacement Issuing and Paying Agent
Agreement”) (any such replacement, a “Replacement”).







(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agent Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agent Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying Agent Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agent Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agent Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes (including Outstanding Notes and Notes
issued on or after the Replacement) shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Replacement Issuing and Paying Agent,
and (iii) all references to the “Issuing and Paying Agent Agreement” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agent Agreement.







(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agent Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Replacement
Issuing and Paying Agent and DTC, (c) a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a customary legal opinion of counsel to the Issuer, addressed to the Dealer,
in form and substance reasonably satisfactory to the Dealer.








15

--------------------------------------------------------------------------------







7.10
In the event that any Dealer that is a Covered Entity becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from such Dealer
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.





7.11
In the event that any Dealer that is a Covered Entity or a BHC Act Affiliate of
such Dealer becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under this Agreement that may be exercised against such
Dealer are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if this
Agreement were governed by the laws of the United States or a state of the
United States.



16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.


Crown Castle International Corp., as Issuer
    [●], as Dealer  
 


       
By:
     
By:
   


Name:
     


Name:
   


Title:
     


Title:
   



































17

--------------------------------------------------------------------------------



Addendum


The following additional clauses shall apply to the Agreement and be deemed a
part thereof.



1.
The other dealers referred to in clause (b) of Section 1.2 of the Agreement are
[●], [●], [●] and [●].




2.
The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:



For the Issuer:


Address:  Crown Castle International Corp., 1220 Augusta Drive, Suite 600,
Houston, TX 77057-2261


Attention: Benjamin Lowe


Telephone number: (713) 570-3169


Fax number: (713) 570-3110


With a copy to:


Address:  Crown Castle International Corp., 1220 Augusta Drive, Suite 600,
Houston, TX 77057-2261


Attention: Donald J. Reid, Esq.


Fax number: (724) 416-6147


For the Dealer:


Address: [●]


Attention: [●]


Telephone number: [●]


Fax number: [●]












18

--------------------------------------------------------------------------------



Exhibit A


Form of Legend for Private Placement Memorandum and Notes


THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT (I)
IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO CROWN
CASTLE INTERNATIONAL CORP. (THE “ISSUER”) AND THE NOTES, (II) IT IS NOT
ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION THEREOF AND (III) IT IS
EITHER (A)(1) AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501(a) UNDER THE ACT (AN “INSTITUTIONAL ACCREDITED
INVESTOR”) AND IS (2)(i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS
DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR
OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A
U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER SUCH INSTITUTION) PURCHASING
NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE
MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT
OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER
ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM
THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY RULE 144A.  BY
ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE
THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A DEALER
DESIGNATED BY THE ISSUER AS A DEALER FOR THE NOTES (EACH, A “DEALER”), NONE OF
WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A DEALER TO AN
INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION
THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.








19

--------------------------------------------------------------------------------



Exhibit B


Further Provisions Relating to Indemnification



(a)
The Issuer agrees to reimburse each Indemnitee for all reasonable and documented
out-of-pocket expenses (including reasonable and documented fees and
disbursements of a single external counsel (in addition to one local counsel in
the jurisdiction in which any Claim is brought)) as they are incurred by it in
connection with investigating or defending any loss, claim, damage, liability or
action in respect of which indemnification may be sought under Section 5 of the
Agreement (whether or not it is a party to any such proceedings).




(b)
Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against the
Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission to so notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission to so notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement.  In case any such Claim
is made against any Indemnitee and it notifies the Issuer of the existence
thereof, the Issuer will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the Indemnitee, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnitee;
provided that if the defendants in any such Claim include both the Indemnitee
and the Issuer, and the Indemnitee shall have concluded that there may be legal
defenses available to it which are different from or additional to those
available to the Issuer, the Issuer shall not have the right to direct the
defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee.  Upon receipt of notice from the Issuer to such
Indemnitee of the Issuer’s election to assume the defense of such Claim and
approval by the Indemnitee of counsel, the Issuer will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless
(i) the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the Issuer shall not be liable for
the expenses of more than one separate counsel (in addition to any local counsel
in the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee.  The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee.  The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be sought under
the indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Claim and (ii) does not
include a statement as to or an admission of fault, culpability or failure to
act, by or on behalf of any Indemnitee.

20

--------------------------------------------------------------------------------



Exhibit C


Statement of Terms for Interest – Bearing Commercial Paper Notes of Crown Castle
International Corp.


THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.


1.  General.  (a)  The obligations of the Issuer to which these terms apply
(each a “Note”) are represented by one or more Master Notes (each, a “Master
Note”) issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in each Master Note.


(b)  “Business Day” means any day other than a Saturday or Sunday that is
neither a legal holiday nor a day on which banking institutions are authorized
or required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day.  “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.


2.  Interest.  (a)  Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).


(b)  The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note. 
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.


(c)  Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment.  Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below).  Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year based on the actual
number of days elapsed.


If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.




21

--------------------------------------------------------------------------------



(d)  The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment.  The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.


The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”).  The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement.  If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date.  Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement.  In addition, the Maturity Date will also be an Interest Payment
Date.


If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day.  If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.


Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date.  On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date.  Accrued interest will be calculated by
multiplying the principal amount of a Floating Rate Note by an accrued interest
factor.  This accrued interest factor will be computed by adding the interest
factors calculated for each day in the period for which accrued interest is
being calculated.  The interest factor (expressed as a decimal) for each such
day will be computed by dividing the interest rate applicable to such day by
360, in the cases where the Base Rate is the CD Rate, Commercial Paper Rate,
Federal Funds Rate, LIBOR or Prime Rate, or by the actual number of days in the
year, in the case where the Base Rate is the Treasury Rate.  The interest rate
in effect on each day will be (i) if such day is an Interest Reset Date, the
interest rate with respect to the Interest Determination Date (as defined below)
pertaining to such Interest Reset Date, or (ii) if such day is not an Interest
Reset Date, the interest rate with respect to the Interest Determination Date
pertaining to the next preceding Interest Reset Date, subject in either case to
any adjustment by a Spread and/or a Spread Multiplier.




22

--------------------------------------------------------------------------------



The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date.  The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date.  The Interest Determination Date where the Base Rate is LIBOR will
be the second London Business Day next preceding an Interest Reset Date.  The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned.  Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday.  If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.


The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.


The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.


All times referred to herein reflect New York City time, unless otherwise
specified.


The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes.  The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.


All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards.  For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655).  All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).




23

--------------------------------------------------------------------------------



CD Rate Notes


“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.


If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.


If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market offered rates as of 10:00 a.m., New York
City time, on such Interest Determination Date of three leading nonbank
dealers1 in negotiable U.S. dollar certificates of deposit in New York City
selected by the Calculation Agent for negotiable U.S. dollar certificates of
deposit of major United States money center banks of the highest credit standing
in the market for negotiable certificates of deposit with a remaining maturity
closest to the Index Maturity in the denomination of $5,000,000.


If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.


Commercial Paper Rate Notes


“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.


If the above rate is not published in H.15(519) by 3:00 p.m., New York City
time, on the Calculation Date, then the Commercial Paper Rate will be the Money
Market Yield of the rate on such Interest Determination Date for commercial
paper of the Index Maturity published in the daily update of H.15(519),
available through the world wide website of the FRB at
http://www.federalreserve.gov/releases/h15/Update, or any successor site or
publication or other recognized electronic source used for the purpose of
displaying the applicable rate (“H.15 Daily Update”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.


If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.





--------------------------------------------------------------------------------

1 Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.


24

--------------------------------------------------------------------------------





If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.


 “Money Market Yield” will be a yield calculated in accordance with the
following formula:


 
 D x 360
 
 Money Market Yield = 

 

--------------------------------------------------------------------------------

  x 100
 
 360 - (D x M)
 



where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.


Federal Funds Rate Notes


“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.


If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.


If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.


If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.


“Reuters Page” means the display on the Thomson Reuters Eikon, or any successor
service, on the page or pages specified in this Statement of Terms or the
Supplement, or any replacement page on that service.


LIBOR Notes


The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.




25

--------------------------------------------------------------------------------





If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”).  The Calculation Agent will request the principal London office of
each of such banks to provide a quotation of its rate.  If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations. 
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.


“Designated LIBOR Page” means the display on the Thomson Reuters Eikon (or any
successor service) on the “LIBOR01” page (or any other page as may replace such
page on such service) for the purpose of displaying the London interbank offered
rates of major banks for U.S. dollars.


Prime Rate Notes


“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.


If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.


If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.


If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.


If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.


“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).




26

--------------------------------------------------------------------------------





Treasury Rate Notes


“Treasury Rate” means:


(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or


(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or


(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or


(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the  Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or


(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or


(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or


(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.


“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 
 D x N

 
Bond Equivalent Yield = 

 

--------------------------------------------------------------------------------

  x 100
 
 360 - (D x M)
 



where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.




27

--------------------------------------------------------------------------------



3.    Final Maturity.  The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance.  On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.


4.    Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” with respect to a Note:  (i) default in any
payment of principal of or interest on such Note (including on a redemption
thereof); (ii) the Issuer makes any compromise arrangement with its creditors
generally including the entering into any form of moratorium with its creditors
generally; (iii) a court having jurisdiction shall enter a decree or order for
relief in respect of the Issuer in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or there
shall be appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors.  Upon the
occurrence of an Event of Default, the principal of such Note (together with
interest accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable.2


5.    Obligation Absolute.  No provision of the Issuing and Paying Agent
Agreement under which the Notes are issued shall alter or impair the obligation
of the Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.


6.    Supplement.  Any term contained in the Supplement shall supersede any
conflicting term contained herein.





--------------------------------------------------------------------------------

2 Unlike single payment notes, where a default arises only at the stated
maturity, interest-bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.
28